NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MISTY DANIELLE BROWN,                           No.    19-17270

                Plaintiff-Appellant,            D.C. No. 3:16-cv-06972-EDL

 v.
                                                MEMORANDUM*
LOUIS DEJOY, Post Master General,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding

                          Submitted November 16, 2021**
                             San Francisco, California

Before: PAEZ, WATFORD, and FRIEDLAND, Circuit Judges.

      Brown brought a lawsuit under the Rehabilitation Act of 1973, 29 U.S.C.

§ 701 et seq., against the United States Postal Service (“USPS”) alleging that

USPS discriminated against Brown on the basis of disability when it removed her

from a letter carrier position and offered her a new position—one that Brown


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
found less desirable but nonetheless accepted. USPS successfully moved for

summary judgment, arguing that Brown was not a “qualified individual” under the

Act because she could not perform the original position’s “essential functions.”

We affirm.

      To state a prima facie case of disability discrimination under the

Rehabilitation Act, a plaintiff must demonstrate that she is a “qualified individual.”

See 29 U.S.C. § 794(a). “The term ‘qualified individual’ means an individual who,

with or without reasonable accommodation, can perform the essential functions of

the employment position that such individual holds or desires.” 42 U.S.C.

§ 12111(8). The term “essential functions,” in turn, refers to the “fundamental job

duties of th[at] employment position.” 29 C.F.R. § 1630.2(n)(1); see id.

§ 1630.2(n)(2)(i)-(iii) (describing why a “job function may be considered

essential”); see also Dark v. Curry County, 451 F.3d 1078, 1087 (9th Cir. 2006).

      Summary judgment was proper because Brown failed to establish that she

could perform the essential functions of her preferred letter carrier position—in

particular, certain lifting and carrying duties. USPS argues that “[t]he essential

functions of Brown’s position included . . . carrying mail weighing up to 35

pounds, and handling containers of mail weighing up to 70 pounds.” Evidence in

the record, such as a USPS job description, supports that argument, and Brown

neither contests that these lifting and carrying duties are an essential function nor


                                           2
points to any evidence to the contrary. Furthermore, Brown herself has repeatedly

admitted that she could not carry mail weighing up to 35 pounds or load or unload

containers of mail weighing up to 70 pounds. Accordingly, it is undisputed that

Brown could not perform an essential function of the employment position at issue

and therefore was not a qualified individual under the Rehabilitation Act.1

      AFFIRMED.




      1
         The parties dispute whether it would be appropriate to consider a new
failure-to-accommodate argument on appeal, but we need not resolve that issue
because, regardless, Brown’s failure to establish that she was a qualified individual
under the Rehabilitation Act defeats her claim that she should still have her
original mail carrier position.

                                          3